FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D19-304
                  _____________________________

ERVIN L. WRIGHT,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition Alleging Ineffective Assistance of Appellate Counsel—
Original Jurisdiction.


                        September 21, 2020


PER CURIAM.

     Petitioner, Ervin L. Wright, presents a timely claim of
ineffective assistance of appellate counsel after his sentence was
affirmed on direct appeal. See Fla. R. App. P. 9.141(d). However,
the record fails to support Petitioner’s allegations that appellate
counsel’s performance was deficient. 1 Accordingly, the petition is
denied.


    1  The standard for a claim of ineffective assistance of appellate
counsel mirrors the Strickland standard for ineffectiveness of trial
counsel. Cupon v. State, 833 So. 2d 302, 304 (Fla. 1st DCA 2002)
(citing Strickland v. Washington, 466 U.S. 668 (1984)).
     Petitioner’s sentence for five counts of armed robbery with a
firearm was entered on his open no contest plea. After accepting
the plea, the trial court heard testimony and argument at the
sentencing hearing. The court then sentenced Petitioner to 25
years in prison with a 10-year mandatory minimum term on each
count. See § 775.087(2), Fla. Stat. (2011). On direct appeal, this
court affirmed without an opinion. Wright v. State, 229 So. 3d 324
(Fla. 1st DCA 2016).

     Petitioner raises three comments made by the trial judge
during the sentencing hearing. Relying on these comments,
Petitioner asserts that the sentence was based on his lack of
remorse, protestation of innocence, and a predetermined sentence.
Petitioner argues that appellate counsel’s failure to preserve these
comments for appellate review with a motion to correct sentencing
errors pending the appeal, as allowed by rule 3.800(b)(2), Florida
Rules of Criminal Procedure, constituted deficient performance
which resulted in affirmance by this court. However, reading the
trial court’s comments in context of the entire sentencing
proceedings, none of the comments show that the sentence was
based on any of the improper factors. Accordingly, appellate
counsel’s failure to file a motion under rule 3.800(b)(2) was not
deficient performance since the record clearly demonstrates that
the sentence was not based on the improper factors. 2

     Petitioner also argues that appellate counsel was ineffective
for failing to move for correction of the mandatory minimum term
due to a defect in the charging document, which omitted the phrase
“a firearm” in the recitation of facts. However, the citation to
sections 775.087(2) and 812.13(2)(a), Florida Statutes (2011), in
the Information, Petitioner’s plea form and stipulation to the
factual basis for the plea, and discussions during the plea and
sentencing hearings, all establish Petitioner’s actual notice of the
charges against him as well as the mandatory minimum sentence
to which he was exposed due to his possessing a firearm during the
robbery. The record therefore demonstrates Petitioner’s waiver of
any deficiency in the charging Information. See Bradley v. State,


    2 Our records show that on direct appeal, appellate counsel
challenged the sentence based on two of the factors alleged here.

                                 2
3 So. 3d 1168, 1171 (Fla. 2009); Goldson v. State, 293 So. 3d 569,
571 (Fla. 1st DCA 2020).

    DENIED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Peter Lombardo, Bradenton, for Petitioner.

Ashley Moody, Attorney General, and Sharon S. Traxler, Assistant
Attorney General, Tallahassee, for Respondent.




                                3